ROSE, Circuit Judge.
This is a collision case. The vessels concerned are the steamship Isaac T. Mann, owned by the Pocahontas Steamship Company, on the one side, and the tug Poeomoke and barge No. 16, belonging to and operated by the New York, Philadelphia & Norfolk and the Pennsylvania Railroad Companies, respectively. The collision took place in the dredged channel, near the Craney Island light, in the vicinity of Norfolk. The Mann admits that the immediate cause of the collision was a sheer of hers which carried her bow into collision with the barge. She says, however, that such sheer would never have taken place, had not the improper navigation of the tug forced her, the Mann, close to the channel bank on its west side.
The learned District Judge had the advantage of seeing and hearing the witness. He found, as a fact, that the tug and her tow were at the time of the collision on the eastern side of the' channel; that is, on what was to them its starboard side. He found that the sheer of the Mann was caused by her going too close to the west bank at too high a rate of speed, and that she was solely at fault. We have given careful study to the record and briefs and have had the help of able arguments, and as a result we do not see our way clear to differ from the conclusion arrived at by the court below.
Affirmed.